In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-101V
                                     Filed: March 12, 2019
                                         UNPUBLISHED


    TONYA BOHATCH,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
       respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On January 22, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered shoulder injuries caused in fact by
the influenza vaccination she received on September 13, 2016. Petition at 1, ¶¶ 2, 14.
Petitioner further alleges that she received the vaccination in the United States, that she
suffered the residual effects of her injuries for more than six months, and that neither
she nor any other party has filed a civil action or received compensation for her injuries
alleged as vaccine caused. Id. at ¶¶ 2, 14-15. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On March 8, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “believes that petitioner’s alleged injury is consistent with
a shoulder injury related to vaccine administration (“SIRVA”) as defined on the Vaccine
Injury Table.” Id. at 3-4. Respondent further indicates that “based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master